Exhibit 10.1
EMPLOYMENT AGREEMENT
     This EMPLOYMENT AGREEMENT (the “Agreement”), dated as of this 9th day of
September, 2009 is by and between Corrections Corporation of America, a Maryland
corporation with its principal place of business at 10 Burton Hills Boulevard,
Nashville, Tennessee (the “Company”), and Brian D. Collins, a resident of Spring
Hill, Tennessee (the “Executive”).
W I T N E S S E T H:
     WHEREAS, the Executive has been promoted by the Company to the position of
Executive Vice President and Chief Human Resources Officer, effective
September 14, 2009 (the “Effective Date”); and
     WHEREAS, the Company and the Executive now desire to enter into this
Agreement and set forth the terms and conditions of the Executive’s employment
with the Company.
     NOW, THEREFORE, for and in consideration of the foregoing recitals, the
mutual promises and covenants set forth below and other good and valuable
consideration, receipt of which is hereby acknowledged, the Company and the
Executive do hereby agree as follows:
     1. Employment. From and after the Effective Date, the Executive shall serve
as Executive Vice President, Human Resources of the Company and such other
office or offices to which Executive may be appointed or elected by the Board of
Directors. Subject to the direction and supervision of the Board of Directors of
the Company, the Executive shall perform such duties as are customarily
associated with the office of Executive Vice President and Chief Human Resources
Officer and such other offices to which Executive may be appointed or elected by
the Board of Directors. The Executive’s principal base of operations for the
performance of his duties and responsibilities under this Agreement shall be the
offices of the Company located in Nashville, Tennessee. The Executive agrees to
abide by the Company’s Charter and Bylaws as in effect from time to time and the
direction of its Board of Directors except to the extent such direction would be
inconsistent with applicable law or the terms of this Agreement.
     2. Term. Subject to the provisions of termination as hereinafter provided,
the initial term of the Executive’s employment under this Agreement shall begin
on the Effective Date and shall terminate on December 31, 2009 (the “Initial
Term”). Unless the Company notifies the Executive that his employment under this
Agreement will not be extended or the Executive notifies the Company that he is
not willing to extend his employment, the term of his employment under this
Agreement shall automatically be extended for a series of three (3) additional
one (1) year periods on the same terms and conditions as set forth herein
(individually, and collectively, the “Renewal Term”). The Initial Term and the
Renewal Term are sometimes referred to collectively herein as the “Term.”
     3. Notice of Non-Renewal. If the Company or the Executive elects not to
extend the Executive’s employment under this Agreement, the electing party shall
do so by notifying the other party in writing not less than sixty (60) days
prior to the expiration of the Initial Term, or sixty (60) days prior to the
expiration of any Renewal Term. The Executive’s date of termination, for
purposes of this Agreement, shall be the date of the Company’s last payment to
the Executive. For the purposes of this Agreement, the election by the Company
not to extend the Executive’s employment hereunder for any renewal term shall be
deemed a termination of the Executive’s employment without “Cause,” as
hereinafter defined.

 



--------------------------------------------------------------------------------



 



     4. Compensation.
     4.1 Base Salary. The Company shall pay the Executive an annual salary
(“Base Salary”) of Two Hundred Forty Eight Thousand Three Hundred and Ten
dollars ($ 248,310.00) per annum, which shall be payable to the Executive
hereunder in accordance with the Company’s normal payroll practices, but in no
event less often than bi-weekly. Commencing at such time during 2010 when annual
compensation for 2010 is reviewed and considered and following each year of the
Executive’s employment with the Company thereafter, the Executive’s compensation
will be reviewed by the Board of Directors of the Company, or a committee or
subcommittee thereof to which compensation matters have been delegated, and
after taking into consideration both the performance of the Company and the
personal performance of the Executive, the Board of Directors of the Company, or
any such committee or subcommittee, in their sole discretion, may increase the
Executive’s compensation to any amount it may deem appropriate.
     4.2 Bonus. In the event both the Company and the Executive each
respectively achieve certain financial performance and personal performance
targets, as established by the Board of Directors, or a committee or
subcommittee thereof to which compensation matters have been delegated, of the
Company pursuant to a cash compensation incentive plan or similar plan
established by the Company, the Company shall pay to the Executive an annual
cash bonus during the Term of this Agreement pursuant to the terms of such plan.
This bonus, if any, shall be paid to the Executive by March 15 of the year
following the year in which the services which gave rise to the bonus were
performed; provided, however, that if the Company is unable to determine the
amount of such bonus prior to such date, then such bonus shall be paid no later
than December 31 of such year. The Board of Directors of the Company, or
applicable committee or subcommittee, may review and revise the terms of the
cash compensation incentive plan or similar plan referenced above at any time,
after taking into consideration both the performance of the Company and the
personal performance of the Executive, among other factors, and may, in their
sole discretion, amend the cash compensation incentive plan or similar plan in
any manner it may deem appropriate; provided, however, that any such amendment
to the plan shall not affect the Executive’s right to participate in such
amended plan or plans.
     4.3 Benefits. The Executive shall be entitled to four (4) weeks of paid
vacation annually. In addition, the Executive shall be entitled to participate
in all compensation or employee benefit plans or programs and receive all
benefits and perquisites for which any salaried employees are eligible under any
existing or future plan or program established by the Company for salaried
employees. The Executive will participate to the extent permissible under the
terms and provisions of such plans or programs in accordance with program
provisions. These may include group hospitalization, health, dental care, life
or other insurance, tax qualified pension, savings, thrift and profit sharing
plans, termination pay programs, sick leave plans, travel or accident insurance,
disability insurance, and contingent compensation plans including unit purchase
programs and unit option plans. Nothing in this Agreement shall preclude the
Company from amending or terminating any of the plans or programs applicable to
salaried or senior executives as long as such amendment or termination is
applicable to all salaried employees or senior executives. In addition, the
Company shall pay, or reimburse Executive for,

2



--------------------------------------------------------------------------------



 



all membership fees and related costs in connection with Executive’s membership
in professional and civic organizations which are approved in advance by the
Company. Notwithstanding any other provision of this Section 4.3, the Executive
shall be reimbursed for such expenses no later than December 31 of the year
following the year in which such expenses were incurred.
     4.4 Expenses Incurred in Performance of Duties. The Company shall promptly
reimburse the Executive for all reasonable travel and other business expenses
incurred by the Executive in the performance of his duties under this Agreement
upon evidence of receipt and in accordance with Company policies.
Notwithstanding any other provision of this Section 4.4, the Executive shall be
reimbursed for such expenses no later than December 31 of the year following the
year in which such expenses were incurred.
     4.5 Withholdings. All compensation payable hereunder shall be subject to
withholding for federal income taxes, FICA and all other applicable federal,
state and local withholding requirements.
     5. Termination of Agreement.
     5.1 General. During the term of this Agreement, the Company may, at any
time and in its sole discretion, terminate this Agreement with or without Cause
(as hereinafter defined) or upon a Change in Control (as hereinafter defined),
effective as of the date of provision of written notice to the Executive
thereof.
     5.2 Effect of Termination With Cause. If the Executive’s employment with
the Company shall be terminated with Cause: (i) the Company shall pay the
Executive his Base Salary earned through the date of termination of the
Executive’s employment with the Company (the “Termination Date”); and (ii) the
Company shall not have any further obligations to the Executive under this
Agreement except those required to be provided by law or under the terms of any
other agreement between the Company and the Executive.
     5.3 Definition of “Cause.” For purposes of this Agreement, “Cause” shall
mean: (i) the death of the Executive; (ii) the permanent disability of the
Executive, which shall be defined as the inability of the Executive, as a result
of physical or mental illness or incapacity, to substantially perform his duties
pursuant to this Agreement for a period of one hundred eighty (180) days during
any twelve (12) month period; (iii) the Executive’s conviction of a felony or of
a crime involving dishonesty or moral turpitude, including, without limitation,
any act or crime involving misappropriation or embezzlement of Company assets or
funds; (iv) willful or material wrongdoing by the Executive, including, but not
limited to, acts of dishonesty or fraud, which could be expected to have a
materially adverse effect, monetarily or otherwise, on the Company or its
subsidiaries or affiliates, as determined by the Company and its Board of
Directors; (v) material breach by the Executive of a material obligation under
this Agreement or of his fiduciary duty to the Company or its stockholders; or
(vi) the Executive’s intentional violation of any applicable local, state or
federal law or regulation affecting the Company in any material respect, as
determined by the Company and its Board of Directors. Notwithstanding the
foregoing, to the extent that any of the events, actions or breaches set forth
above are able to be remedied or cured by the Executive, Cause shall not be
deemed to exist (and thus the Company may not terminate the Executive for Cause
hereunder) unless the Executive fails to remedy or cure such event, action or
breach within twenty (20) days after being given written notice by the Company
of such event, action or breach.

3



--------------------------------------------------------------------------------



 



     5.4 Effect of Termination Without Cause. If the Executive’s employment with
the Company is terminated without Cause, the Company shall pay to the Executive
an amount equal to the Executive’s Base Salary, based upon the annual rate
payable as of the date of termination, without any cost of living adjustments
(the “Severance Amount”), which shall be payable as provided below. If the
Executive is terminated under this Section 5.4 on or between January 1 and
March 14 of any given calendar year during the Term, then the Severance Amount
shall be payable for a period of one (1) year from the date of termination on
the same terms and with the same frequency as the Executive’s Base Salary was
paid prior to termination. If the executive is terminated under this Section 5.4
on or after March 15 and on or before December 31 of any given calendar year
during the Term, then the Severance Amount shall be payable on the same terms
and with the same frequency as the Executive’s Base Salary was paid prior to
termination until March 14 of the following calendar year whereupon the
remainder of the Severance Amount shall be paid in a lump sum payment to the
Executive.
     5.5 Effect of Termination Upon a Change in Control. If the Executive’s
employment with the Company is terminated upon a Change in Control, the Company
shall (i) pay to the Executive a one-time payment, to be paid within sixty
(60) days of the date of termination (or, if earlier, by March 15 of the year
following the year in which the Change in Control occurs), in an amount equal to
2.99 times the Executive’s Base Salary, based upon the annual rate payable as of
the date of termination, without any cost of living adjustments; (ii) reimburse
Executive for any Gross-Up Payment (as hereinafter defined) or other payment
payable pursuant to the provisions of Section 8 herein; and (iii) continue to
provide hospitalization, health, dental care, and life and other insurance
benefits to the Executive for a period of one (1) year following such
termination on the same terms and conditions existing immediately prior to
termination, with the costs of such benefits (including the Company’s portion of
any premiums) paid by the Company on the Executive’s behalf included in the
Executive’s gross income. In addition to the foregoing, each of the following
events shall be considered a termination upon a Change in Control for purposes
of this paragraph: (i) the Executive’s voluntary resignation for any reason by
the earlier of March 15 of the year following the year in which a Change in
Control occurs or one-hundred eighty (180) days following a Change in Control,
or (ii) a material reduction in the duties, powers or authority of the Executive
as an officer or employee of the Company (a “Good Reason Termination”) within
one-hundred eighty (180) days following a Change in Control. A termination under
the circumstances listed in (ii) in the previous sentence shall be a Good Reason
Termination only if (A) the Executive notifies the Company of the existence of
the condition that otherwise constitutes a Good Reason Termination within ninety
(90) days of the initial existence of the condition, (B) the Company fails to
remedy the condition within thirty (30) days following it’s receipt of
Executive’s notice of Good Reason Termination and (C) the Executive terminates
employment with the Company due to the condition within two years of the initial
existence of such condition.

4



--------------------------------------------------------------------------------



 



     5.6 Definition of a “Change of Control”. “Change of Control” shall mean the
occurrence of any of the following events:
     (i) the acquisition by any individual, entity or group (within the meaning
of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as
amended), of beneficial ownership (within the meaning of Rule 13d-3 promulgated
under the Securities Exchange Act) of fifty percent (50%) or more of the
combined voting power of the then-outstanding voting securities of the Company
entitled to vote generally in the election of directors, but excluding for the
purpose of this section, any such acquisition by (A) the Company or any of its
subsidiaries, (B) any employee benefit plan (or related trust) or (C) any
corporation with respect to which, following such acquisition, more than fifty
percent (50%) of the combined voting power of the then-outstanding voting
securities of the Company entitled to vote generally in the election of
directors is then beneficially owned, directly or indirectly, by individuals and
entities who, immediately prior to such acquisition, were the beneficial owners
of the then outstanding voting securities of the Company entitled to vote
generally in the election of directors; or
     (ii) the stockholders of the Company approve a merger or consolidation of
the Company with any other corporation or entity regardless of which entity is
the survivor, other than a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or being converted into
voting securities of the surviving entity) at least fifty percent (50%) of the
combined voting power of the voting securities of the Company or such surviving
entity outstanding immediately after such merger or consolidation; or
     (iii) the stockholders of the Company approve a plan of complete
liquidation or winding-up of the Company or an agreement for the sale or
disposition by the Company of all or substantially all of the Company’s assets;
or
     (iv) any event which the Board of Directors determines should constitute a
Change in Control.
     5.7 Resignation by the Executive. The Executive shall be entitled to resign
his employment with the Company at any time during the term of this Agreement.
If the Executive resigns his employment with the Company for any reason other
than as set forth in Section 5.5 herein: (i) the Company shall pay the Executive
his Base Salary earned through the date of termination of the Executive’s
employment with the Company as the result of his resignation; and (ii) the
Company shall not have any further obligations to the Executive under this
Agreement except those required to be provided by law or under the terms of any
other agreement between the Company and the Executive.
     5.8 Section 409A. It is intended that (1) each installment of the payments
provided under this Agreement is a separate “payment” for purposes of
Section 409A of the United States Internal Revenue Code of 1986 (the “Code”) and
(2) that the payments satisfy, to the greatest extent possible, the exemptions
from the application of Section 409A of the Code provided under Treasury
Regulations 1.409A-1(b)(4), 1.409A-1(b)(9)(iii), and 1.409A-1(b)(9)(v).
Notwithstanding anything to the contrary in this Agreement, if the Company
determines (i) that on the date Executive’s employment with the Company
terminates or at such other time that the Company determines to be relevant, the
Executive is a “specified employee” (as such term is

5



--------------------------------------------------------------------------------



 



defined under Treasury Regulation 1.409A-1(i)(1)) of the Company and (ii) that
any payments to be provided to the Executive pursuant to this Agreement are or
may become subject to the additional tax under Section 409A(a)(1)(B) of the Code
or any other taxes or penalties imposed under Section 409A of the Code
(“Section 409A Taxes”) if provided at the time otherwise required under this
Agreement then (A) such payments shall be delayed until the date that is six
months after the date of Executive’s “separation from service” (as such term is
defined under Treasury Regulation 1.409A-1(h)) with the Company, or such shorter
period that, as determined by the Company, is sufficient to avoid the imposition
of Section 409A Taxes (the “Payment Delay Period”) and (B) such payments shall
be increased by an amount equal to interest on such payments for the Payment
Delay Period at a rate equal to the prime rate in effect as of the date the
payment was first due (for this purpose, the prime rate will be based on the
rate published from time to time in The Wall Street Journal). Any payments
delayed pursuant to this Section 5.8 shall be made in a lump sum on the first
day of the seventh month following the Executive’s “separation from service” (as
such term is defined under Treasury Regulation 1.409A-1(h)), or such earlier
date that, as determined by the Committee, is sufficient to avoid the imposition
of any Section 409A Taxes.
     6. Non-Competition, Non-Solicitation and Confidentiality and Non-Disclosure
     6.1 Non-Competition, Non-Solicitation. The Executive hereby covenants and
agrees that during the Term of the Executive’s employment hereunder and for a
period of one (1) year thereafter, Executive shall not, directly or indirectly:
(i) own any interest in, operate, join, control or participate as a partner,
director, principal, officer or agent of, enter into the employment of, act as a
consultant to, or perform any services for any entity (each a “Competing
Entity”) which has material operations which compete with any business in which
the Company or any of its subsidiaries is then engaged or, to the then existing
knowledge of the Executive, proposes to engage; (ii) solicit any customer or
client of the Company or any of its subsidiaries (other than on behalf of the
Company) with respect to any business in which the Company or any of its
subsidiaries is then engaged or, to the then existing knowledge of the
Executive, proposes to engage; or (iii) induce or encourage any employee of the
Company or any of its subsidiaries to leave the employ of the Company or any of
its subsidiaries; provided, that the Executive may, solely as an investment,
hold not more than five percent (5%) of the combined voting securities of any
publicly-traded corporation or other business entity. The foregoing covenants
and agreements of the Executive are referred to herein as the “Restrictive
Covenant.” The Executive acknowledges that he has carefully read and considered
the provisions of the Restrictive Covenant and, having done so, agrees that the
restrictions set forth in this Section 6.1, including without limitation the
time period of restriction set forth above, are fair and reasonable and are
reasonably required for the protection of the legitimate business and economic
interests of the Company. The Executive further acknowledges that the Company
would not have entered into this Agreement absent Executive’s agreement to the
foregoing.
     In the event that, notwithstanding the foregoing, any of the provisions of
this Section 6.1 or any parts hereof shall be held to be invalid or
unenforceable, the remaining provisions or parts hereof shall nevertheless
continue to be valid and enforceable as though the invalid or unenforceable
portions or parts had not been included herein. In the event that any provision
of this Section 6.1 relating to the time period and/or the area of restriction
and/or related aspects shall be declared by a court of competent jurisdiction to
exceed the maximum restrictiveness

6



--------------------------------------------------------------------------------



 



such court deems reasonable and enforceable, the time period and/or area of
restriction and/or related aspects deemed reasonable and enforceable by such
court shall become and thereafter be the maximum restrictions in such regard,
and the provisions of the Restrictive Covenant shall remain enforceable to the
fullest extent deemed reasonable by such court.
     6.2 Confidentiality and Non-Disclosure. In consideration of the rights
granted to the Executive hereunder, the Executive hereby agrees that during the
term of this Agreement and for a period of three (3) years thereafter to hold in
confidence all information concerning the Company or its business, including,
but not limited to contract terms, financial information, operating data, or
business plans or models, whether for existing, new or developing businesses,
and any other proprietary information (hereinafter, collectively referred to as
the “Proprietary Information”), whether communicated orally or in documentary or
other tangible form. The parties to this Agreement recognize that the Company
has invested considerable amounts of time and money in attaining and developing
all of the information described above, and any unauthorized disclosure or
release of such Proprietary Information in any form would irreparably harm the
Company.
     7. Indemnification. The Company shall indemnify the Executive to the
fullest extent that would be permitted by law (including a payment of expenses
in advance of final disposition of a proceeding) as in effect at the time of the
subject act or omission, or by the Charter or Bylaws of the Company as in effect
at such time, or by the terms of any indemnification agreement between the
Company and the Executive, whichever affords greatest protection to the
Executive, and the Executive shall be entitled to the protection of any
insurance policies the Company may elect to maintain generally for the benefit
of its officers or, during the Executive’s service in such capacity, directors
(and to the extent the Company maintains such an insurance policy or policies,
in accordance with its or their terms to the maximum extent of the coverage
available for any company officer or director), against all costs, charges and
expenses whatsoever incurred or sustained by the Executive (including but not
limited to any judgment entered by a court of law) at the time such costs,
charges and expenses are incurred or sustained, in connection with any action,
suit or proceeding to which the Executive may be made a party by reason of his
being or having been an officer or employee of the Company, or serving as an
officer or employee of an affiliate of the Company, at the request of the
Company, other than any action, suit or proceeding brought against the Executive
by or on account of his breach of the provisions of any employment agreement
with a third party that has not been disclosed by the Executive to the Company.
The provisions of this Section 7 shall specifically survive the expiration or
earlier termination of this Agreement.
     8. Tax Reimbursement Payment.
     (i) Anything in this Agreement to the contrary notwithstanding, in the
event it shall be determined that any payment or distribution by or on behalf of
the Company to or for the benefit of Executive as a result of a Change in
Control, as defined herein, (whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise, a “Payment”)
would be subject to the excise tax imposed by Section 4999 of the Code, or any
interest or penalties are incurred by Executive with respect to such excise tax
(such excise tax together with any such interest and penalties are hereinafter
collectively referred to as the “Excise Tax”), then Executive shall be

7



--------------------------------------------------------------------------------



 



entitled to receive an additional payment (a “Gross-Up Payment”) in an amount
such that after payment by Executive of all taxes (including any interest or
penalties imposed with respect to such taxes), including, without limitation,
any income taxes (and any interest and penalties imposed with respect thereto)
and Excise Tax imposed upon the Gross-Up Payment, Executive retains an amount of
the Gross-Up Payment equal to the Excise Tax imposed upon the Payments.
     (ii) Subject to the provisions of subsection (iii) below, all
determinations required to be made under this Section 8, including whether and
when a Gross-Up Payment is required, the amount of such Gross-Up Payment and the
assumptions to be utilized in arriving at such determination, shall be made by a
nationally recognized accounting firm or law firm selected by the Executive,
subject to the consent of the Company, which consent shall not be unreasonably
withheld (the “Tax Firm”); provided, however, that the Tax Firm shall not
determine that no Excise Tax is payable by the Executive unless it delivers to
Executive a written opinion (the “Tax Opinion”) that failure to pay the Excise
Tax and to report the Excise Tax and the payments potentially subject thereto on
or with Executive’s applicable federal income tax return will not result in the
imposition of an accuracy-related or other penalty on Executive. All fees and
expenses of the Tax Firm shall be borne solely by the Company. Within fifteen
(15) business days of the receipt of notice from Executive that there has been a
Payment, or such earlier time as is requested by the Company, the Tax Firm shall
make all determinations required under this Section 8, shall provide to the
Company and Executive a written report setting forth such determinations,
together with detailed supporting calculations, and, if the Tax Firm determines
that no Excise Tax is payable, shall deliver the Tax Opinion to the Executive.
Any Gross-Up Payment, as determined pursuant to this Section 8, shall be paid by
the Company to Executive within fifteen (15) days of the receipt of the Tax
Firm’s determination. Subject to the other provisions of this Section 8, any
determination by the Tax Firm shall be binding upon the Company and the
Executive; provided, however, that the Executive shall only be bound to the
extent that the determinations of the Tax Firm hereunder, including the
determinations made in the Tax Opinion, are reasonable and reasonably supported
by applicable law. The parties acknowledge, however, that as a result of the
uncertainty in the application of Section 4999 of the Code at the time of the
initial determination by the Tax Firm hereunder or as a result of a contrary
determination by the Internal Revenue Service, it is possible that Gross-Up
Payments which will not have been made by the Company should have been made
(“Underpayment”), consistent with the calculations required to be made
hereunder. In the event that it is ultimately determined in accordance with the
procedures set forth in subsection (iii) below that the Executive is required to
make a payment of any Excise Tax, the Tax Firm shall reasonably determine the
amount of the Underpayment that has occurred and any such Underpayment shall be
promptly paid by the Company to or for the benefit of Executive. In determining
the reasonableness of the Tax Firm’s determinations hereunder and the effect
thereof, the Executive shall be provided a reasonable opportunity to review such
determinations with the Tax Firm and the Executive’s tax counsel. The Tax Firm’s
determinations hereunder, and the Tax Opinion, shall not be deemed reasonable
until the Executive’s reasonable objections and comments thereto have been
satisfactorily accommodated by the Tax Firm.

8



--------------------------------------------------------------------------------



 



     (iii) The Executive shall notify the Company in writing of any claims by
the Internal Revenue Service that, if successful, would require the payment by
the Company of the Gross-Up Payment. Such notification shall be given as soon as
practicable but no later than thirty (30) calendar days after Executive actually
receives notice in writing of such claim and shall apprise the Company of the
nature of such claim and the date on which such claim is requested to be paid;
provided however, that the failure of Executive to notify the Company of such
claim (or to provide any required information with respect thereto) shall not
affect any rights granted to the Executive under this Section 8 except to the
extent that the Company is materially prejudiced in the defense of such claim as
a direct result of such failure. The Executive shall not, unless otherwise
required by the Internal Revenue Service, pay such claim prior to the expiration
of the 30-day period following the date on which he gives such notice to the
Company (or such shorter period ending on the date that any payment of taxes
with respect to such claim is due). If the Company notifies the Executive in
writing prior to the expiration of such 30-day period that it desires to contest
such claim, the Executive shall:
     (1) give the Company any information reasonably requested by the Company
relating to such claim;
     (2) take such action in connection with contesting such claim as the
Company shall reasonably request in writing from time to time, including,
without limitation, accepting legal representation with respect to such claim by
an attorney selected by the Company and reasonably acceptable to Executive;
     (3) cooperate with the Company in good faith in order effectively to
contest such claim; and
     (4) if the Company elects not to assume and control the defense of such
claim, permit the Company to participate in any proceedings relating to such
claim;
     provided, however, that the Company shall bear and pay directly all costs
and expenses (including additional interest and penalties incurred in connection
with such contest and shall indemnify and hold the Executive harmless, on an
after-tax basis, for any Excise Tax or income tax (including interest and
penalties with respect thereto) imposed as a result of such representation and
payment of costs and expenses. Without limiting the foregoing provisions of this
subsection (iii), the Company shall have the right, at its sole option, to
assume the defense of and control all proceedings in connection with such
contest, in which case it may pursue or forego any and all administrative
appeals, proceedings, hearings and conferences with the taxing authority in
respect of such claim and may either direct the Executive to pay the tax claimed
and sue for a refund or contest the claim in any permissible manner, and the
Executive agrees to prosecute such contest to a determination before any
administrative tribunal, in a court of initial jurisdiction and in one or more
appellate courts, as the Company shall determine; provided, however, that if the
Company directs the Executive to pay such claim and sue for a refund, the
Company shall advance the amount of such payment to

9



--------------------------------------------------------------------------------



 



the Executive, on an interest-free basis and shall indemnify and hold the
Executive harmless, on an after-tax basis, from any Excise Tax or income tax
(including interest or penalties with respect thereto) imposed with respect to
such advance or with respect to any imputed income with respect to such advance;
and further provided that any extension of the statue of limitations relating to
payment of taxes for the taxable year of the Executive with respect to which
such contested amount is claimed to be due is limited solely to such contested
amount. Furthermore, the Company’s right to assume the defense of and control
the contest shall be limited to issues with respect to which a Gross-Up Payment
would be payable hereunder, and the Executive shall be entitled to settle or
contest, as the case may be, any other issue raised by the Internal Revenue
Service or any other taxing authority.
     (iv) If, after the receipt by the Executive of an amount advanced by the
Company pursuant to this Section 8, the Executive becomes entitled to receive
any refund with respect to such claim, the Executive shall (subject to the
Company’s complying with the requirements of subsection (iii) above) promptly
pay to the Company the amount of such refund (together with any interest paid or
credited thereon after taxes applicable thereto). If, after the receipt by the
Executive of an amount advanced by the Company pursuant to subsection
(iii) above, a determination is made that the Executive is not entitled to a
refund with respect to such claim and the Company does not notify the Executive
in writing of its intent to contest such denial of refund prior to the
expiration of thirty (30) days after such determination, then such advance
shall, to the extent of such denial, be forgiven and shall not be required to be
repaid and the amount of forgiven advance shall offset, to the extent thereof,
the amount of Gross-Up Payment required to be paid.
     (v) Notwithstanding any other provision of this Section 8, any Gross-Up
payment due under this Section 8 shall be paid to the Executive no later than
December 31 of the year following the year (A) any Excise Tax is paid to the
Internal Revenue Service regarding this Section 8 or (B) any tax audit or
litigation brought by the Internal Revenue Service or other relevant taxing
authority related to this Section 8 is completed or resolved.
     9. Notices. Any notice required or desired to be given under this Agreement
shall be in writing and shall be delivered personally, transmitted by facsimile
or mailed by registered mail, return receipt requested, or delivered by
overnight courier service and shall be deemed to have been given on the date of
its delivery, if delivered, and on the third (3rd) full business day following
the date of the mailing, if mailed, to each of the parties thereto at the
following respective addresses or such other address as may be specified in any
notice delivered or mailed as above provided:
(i) If to the Executive, to:
Brian D. Collins
3305 Appian Court
Spring Hill, Tennessee 37174

10



--------------------------------------------------------------------------------



 



(ii) If to the Company, to:
Corrections Corporation of America
10 Burton Hills Boulevard
Nashville, Tennessee 37215
Attention: Chief Executive Officer
Facsimile: (615) 263-3010
     10. Waiver of Breach. The waiver by either party of any provision of this
Agreement shall not operate or be construed as a waiver of any subsequent breach
by the other party.
     11. Assignment. The rights and obligations of the Company under this
Agreement shall inure to the benefit of and shall be binding upon the successors
and assigns of the Company. The Executive acknowledges that the services to be
rendered by him are unique and personal, and the Executive may not assign any of
his rights or delegate any of his duties or obligations under this Agreement.
     12. Entire Agreement. This instrument contains the entire agreement of the
parties and supersedes in full and in all respects any prior oral or written
agreement between the parties with respect to Executive’s employment with the
Company. It may not be changed orally but only by an agreement in writing signed
by the party against whom enforcement of any waiver, change, modification,
extension or discharge is sought.
     13. Controlling Law. This Agreement shall be governed and interpreted under
the laws of the State of Tennessee.
     14. Headings. The sections, subjects and headings in this Agreement are
inserted for convenience only and shall not affect in any way the meaning or
interpretation of this Agreement.
     15. Enforcement. If the Executive is the prevailing party in any dispute
among the parties hereto regarding the enforcement of one or more of the
provisions of this Agreement, then the Company shall reimburse the Executive for
any reasonable attorneys’ fees and other expenses incurred by him in connection
with such dispute.
[signature page to follow]

11



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement as of the day
and year first written.

                  EXECUTIVE:    
 
                Brian D. Collins    
 
                /s/ Brian D. Collins              
 
                COMPANY:    
 
                CORRECTIONS CORPORATION OF AMERICA    
 
           
 
  By:   /s/ Damon T. Hininger
 
   
 
      Name: Damon T. Hininger    
 
      Title: President & Chief Operations Officer    

 